947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Zana GROSSE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1513.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

Before KEITH, DAVID A. NELSON and SILER, Circuit Judges.

ORDER

1
Zana Grosse appeals the district court's decision affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


2
Grosse filed an application for social security disability benefits with the Secretary, alleging that she suffered from a closed head injury and post-traumatic musculoskeletal syndrome.   Following a hearing, the Administrative Law Judge (ALJ) determined that Grosse was not disabled, because she had the residual functional capacity to perform her past relevant work.   The Appeals Council affirmed the ALJ's determination.


3
Grosse then filed a complaint seeking judicial review of the Secretary's decision.   Over Grosse's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for the defendants, determining that substantial evidence existed to support the Secretary's decision.   Grosse has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed on March 13, 1991 and in the magistrate's report and recommendation filed on November 21, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.